10
I]
“12
13
14
15
16
17
18
19
20
21
22
2d

24

Case 3:19-cr-00052-RCJ-WGC Document 10 Filed 01/22/20 Page 1 of 3

NICHOLAS A, TRUTANICH
United States Attorney

District of Nevada

Nevada Bar Number 13644
PETER WALKINGSHAW
Assistant United States Attorney
A400 South Virginia, Suite 900
Reno, Nevada 89501

Phone: (775) 784-5438

Email: Peter, Walkingshaw@usdoj. gov.
GARY N. DONNER

Trial Attorney |

U.S. Department of Justice

-601 D Street, N.W., Rm. 2144

Washington, D.C. 20004

(202) 305-0338
Gary.Donner@usdoj.gov
Attorneys for the United States of America

 

_ FLED REC
~ ENTERED a ON

SER
COUNSEL/PARTIES OF RECORD

 

JAN 22 9000

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

 

DEPUTY

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff,

V.

ROBERT BARKMAN,

Defendant.

 

 

 

 

No. 3:19-CR-00052-RCJ-WGC

AMENDED INFORMATION FOR
VIOLATION OF:

16 U.S.C. §§ 1538(a)(1)(F) and 1540()(1) -

‘Sale and Interstate Shipment of Endangered

Species

18 U.S.C. § 2- Aiding and Abetting

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE

(Sale and Interstate Shipment of Endangered Species)

(16 U.S.C. § § 1538(a)(1)(F) and 1540(b)(1), and 18 U.S.C. §2)

 

 
10

UW

12

13

14

15.

16
17
18
19
20
21

22

23

24,

 

 

Case 3:19-cr-00052-RCJ-WGC Document 10 Filed 01/22/20 | Page 2 of 3

On or about and between March 24, 2016 and April 2, 2016, in the District of Nevada
and elsewhere, the defendant | | | |
ROBERT BARKMAN,
knowingly sold in interstate commerce, and aided.and abetted in the same, an endangered
species of wildlife, that is, parts from endangered African lions (Panthera leo) and leopards
(Panthera pardus), in violation of the Endangered Species Act of 1973, Title 16, United States
Code, Sections 1538(a)(1)(F); and Title 18, United States Code, Section 2.
FORFEITURE ALLEGATION
(Sale and Interstate Shipment of Endangered Species)

1, The allegations contained in Count One of this Amended Information are hereby.
realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant to
16U.S.C.8 1640(0€(4)(A) with 28 U.S.C. § 2461(c) and 16 U.S.C. § 1640(6\(4)(B) with 28
U.S.C. § 2461(c).

2. Upon conviction of the misdemeanor offense charged in Count One of this
Amended Information,

ROBERT BARKMAN,
defendant herein, shall forfeit to the United States of America, all fish and wildlife or plants
taken, possessed, sold, purchased, offered for sale on purchase, transported, delivered, received,

carried, shipped, exported, or imported contrary to the provisions of 16 U.S.C, § 1538(a)(1)(B),

any regulation made pursuant thereto, or any permit or certificate issued herunder:

defendant herein, shall forfeit to the United States of America, all guns, traps, nets, and
other equipment, vessels, vehicles, aircraft, and other means of transportation used to aid the
taking, possessing, selling, purchasing, offering for sale or purchase, transporting, delivering,

receiving, carrying, shipping, exporting, or importing of any fish or wildlife or plants in violation

2

 

 
10

LL

12

13
14
15
16
17
18
19
20
21

22

23

24

 

 

‘Case 3:19-cr-00052-RCJ-WGC Document 10 Filed.01/22/20 Page 3 of 3

of 16 U.S.C. § 1538@)Q\(F), any regulation made pursuant thereto, or any permit or certificate

issued thereunder:

we ho

un

I-1, one skull

I-2, one skull

1-3, tooth pendant kit with teeth _

1-4, three skin scalps, one bag with nine teeth, one bag with ten teeth/tusks,
eight teeth/tusks, one bag with eighteen teeth and one bag with thirteen teeth
J-1, one bag of sixty claws, one bag with nine claws, one bag with four teeth,
and one bag with four teeth

J-2, one claw

F-1, one four teeth and five claws

F-2, one skull -

-F-3, one skuil

F-4, one skull

F-5, one skull

F-6, one piece of bone

E-1, one bag with one spotted cat pelt ;

S-1, one shipping box with label (all of which constitutes property):

All pursuant to 16 U.S.C. § 1538(a)(1)(F): 16 U.S.C. § 1540(e)(4)A) with 28 U.S.C.

| § 2461(c); 16 U-S.C. § 1540(c)(4\(B) with 28 U.S.C. §.2461(0).

Dated this 22" day of January, 2020.

/s/_
PETER WALKIN GSHAW
- Assistant United States Attorney

 

 
